Title: To James Madison from George Izard, 18 July 1814
From: Izard, George
To: Madison, James


        
          Sir,
          Camp near Plattsburg. July 18, 1814.
        
        I had the Honour of receiving your Note, covering a Letter for Col. Lear, by yesterday’s Mail. That Gentleman returned from Champlain at the Moment I was despatching an Express to him, and I delivered it in Person on his arrival here; he set out for Burlington, on his Way to Albany, this Forenoon. I am with the highest Respect, Sir, Your Excellency’s most obedient & humble servant
        
          Geo. Izard.
        
      